EXAMINER’S AMENDMENT
In the claims section
Please rejoin and allow previously withdrawn claims 9, 11, 12 and 14; the generic claim now being allowable.

Please make previously withdrawn claims 9 and 11 dependent on claim 1 (formerly on claim 8); claim 8 now be incorporated into claim 1. 


REASON FOR ALLOWANCE
Claim 1-7 and 9-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
While the Examiner does not agree with all of applicant’s Remarks, received 4/9/21, the Examiner does agree that the prior art of record does not show the following from claim 1 (emphasis added, see Remarks, received 4/9/21, page 11; applicant’ specifically discussing this claim limitation):
…wherein when the accessory locking member is triggered by clamping the toy disc, the first moving part is moved to be separated from the accessory, and the accessory is ejected under the action of the first elastic element.

As independent claim 1 is allowed, so are dependent claims 2-7 and 9-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
4/20/21